Case 4:20-mj-02911-BGM Document 1 Filed 06/26/20 Page 1of1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court ne
United States of America DOCKET NO,
Gustavo De La Torre-Perez MAGISTRATE'S CASENO.
YOB: 1977; Citizen of Mexico 30-2911MJ

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about June 25, 2020, at or near St. David, in the District of Arizona, Gustavo De La Torre-Perez, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through San Ysidro, California on August 4, 2014, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED;

Gustavo De La Torre-Perez is a citizen of Mexico. On August 4, 2014, Gustave De La Torre-Perez was lawfully
denied admission, excluded, deported and removed from the United States through San Ysidro, California. On June
25, 2020, agents found Gustavo De La Torre-Perez in the United States at or near St. David, Arizona, without the
proper immigration documents. Gustavo De La Torre-Perez did not obtain the express consent of the Attorney
General or the Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED

 

 

Being duly sworn, | declare that the foregoing is
true and correct to the best of my knowledge.

 

SIGNATURE OF DZ SL _ title)
-

OFFICIAL TITLE

 

 

   

‘Oh pA fly

 

 

 

LMG2/PL
AUTHORIZED AUSA /s/Liza Granoff \yer ponder Patrol Agent
edro Leon
Sworn by telephone _x
SIGNATURE OEMAGISTRATE JUDGE” DATE
9 ‘7? od June 26, 2020

 

 

See Fesderal rules of Criminat Procedure utes 3, 4, and 5

 
